Case 1:18-cv-00670-ARR-JO Document 77 Filed 11/28/18 Page 1 of 1 PageID #: 732



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------------------- x

ANNA DOE,
                                                                            NOTICE OF MOTION OF
                                                        Plaintiffs,         SUZANNA PUBLICKER
                                                                            METTHAM TO WITHDRAW
                              -against-
                                                                            AS ATTORNEY
CITY OF NEW YORK, ET AL.
                                                                            18-CV-670 (ARR)(JO)
                                                 Defendants.
----------------------------------------------------------------------- x

                 PLEASE TAKE NOTICE that, upon the accompanying Declaration, Suzanna

Publicker Mettham will move this Court, at the United States Courthouse for the Eastern District

of New York, 225 Cadman Plaza East, Brooklyn, New York, on a day and time to be determined

by the Court, pursuant to this Court’s Local Civil Rule 1.4, for leave to withdraw as counsel for

defendants City of New York and Gregory Markov in this action.


                 PLEASE TAKE FURTHER NOTICE that other attorneys at the New York City

Law Department, on behalf of Zachary W. Carter, Corporation Counsel of the City of New York

will continue to be counsel of record for defendants City and Markov in this action.


Dated:           New York, New York
                 November 27, 2018

                                                     ZACHARY W. CARTER
                                                     Corporation Counsel of the City of New York
                                                     Attorney for Defendants City and Markov
                                                     100 Church Street, Room 3-212
                                                     New York, New York 10007
                                                     212-356-2356

                                            By:             /s/                    __
                                                     Suzanna Publicker Mettham
                                                     Senior Counsel
                                                     Special Federal Litigation Division

cc:      All Counsel (By ECF)
